Case 1:20-cv-20083-MGC Document 8 Entered on FLSD Docket 01/31/2020 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-20083-Civ-COOKE/GOODMAN


  WINDY LUCIUS,

         Plaintiff,

  vs.

  UNDER ARMOUR, INC.,

        Defendant.
  __________________________________/


      DEFENDANT UNDER ARMOUR, INC.’S UNOPPOSED MOTION FOR
   EXTENSION OF TIME TO RESPOND TO COMPLAINT FOR INJUNCTIVE RELIEF

         Defendant Under Armour, Inc. (“Under Armour”), moves for an extension of time

  of two weeks, up to and including February 14, 2020, to respond to the Complaint for

  Injunctive Relief (“Complaint”; ECF No. 1) filed by Plaintiff Windy Lucius (“Plaintiff”).

  Plaintiff does not oppose the requested extension.

         In support of this motion, Under Armour states:

         1.      Plaintiff filed the Complaint on Jauary 8, 2020, alleging violations of the

  Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.

         2.      Under Armour was served with the Complaint on January 10, 2020. See ECF

  No. 6. Its response is thus due on January 31, 2020. See Rule 12(a)(1)(A)(i), FED. R. CIV. P.

         3.      Undersigned counsel and Plaintiff’s counsel have been communicating in

  hopes of resolving this matter and expect to be able to do so. Accordingly, in the event this

  dispute is not resolved, Under Armour requests an additional two weeks to formulate its
Case 1:20-cv-20083-MGC Document 8 Entered on FLSD Docket 01/31/2020 Page 2 of 2


  response to the Complaint. The requested extension would make Under Armour’s response

  due on or before February 14, 2020.

         4.      This motion is made in good faith and is not being interposed for purposes of

  delay. No party will be prejudiced by the requested extension.

                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

         In accordance with Local Rule 7.1(a)(3), undersigned counsel certifies that he

  conferred by telephone and e-mail with counsel for Plaintiff J. Courtney Cunningham, Esq.,

  on January 29 and 31, 2030, and was informed that Plaintiff does not oppose the requested

  extension.

         WHEREFORE, Defendant Under Armour, Inc., respectfully requests that the Court

  grant Under Armour a two-week extension of time, through and including February 14,

  2020, to file its response to the Complaint.

         A proposed order is attached as Exhibit A.

                                                 Respectfully submitted,
  Date: January 31, 2020                         AKERMAN LLP
                                                 350 East Las Olas Boulevard – Suite 1600
                                                 Ft. Lauderdale, FL 33301
                                                 Tel.: 954-463-2700
                                                 Fax: 954-468-2454

                                                 By: /s/ Christopher S. Carver
                                                    Christopher S. Carver, Esq.
                                                    Florida Bar No. 993580
                                                    christopher.carver@akerman.com

                                                 Attorneys for Defendant Under Armour, Inc.




                                                   -2-
